




 
F5 Networks, Inc.
Notice of Grant of Stock Units
(2014 Incentive Plan)
 

NAME __________________________________________
 
Award Number:
ADDRESS _______________________________________
 
Plan:
CITY____________ , STATE______ ZIPCODE________
 
ID:
 
 
 
 
 



You have been awarded a grant of Restricted Stock Units (RSUs) as follows:




Award Amount:        


Award Date:    


Vesting Schedule:






    
 
 
 
 
 



This award is granted under and governed by the terms and conditions of the F5
Networks, Inc. 2014 Incentive Plan and the 2014 Incentive Plan Award Agreement
(Accelerated Vesting), both of which are made a part of this document.


By accepting this grant of RSUs, you agree that F5 Networks may cover required
tax withholdings through payroll deductions if it is unable to withhold through
alternate standard means.


 
 
F5 Networks, Inc.:
 
 
 
Signature: _________________________________
Signature: _________________________________
 
 
Date: _____________________________________
Date: _____________________________________




1

--------------------------------------------------------------------------------




F5 NETWORKS, INC.
2014 INCENTIVE PLAN
AWARD AGREEMENT
(Accelerated Vesting)


Pursuant to the terms of its 2014 Incentive Plan (the “Plan”), F5 Networks,
Inc., a Washington corporation (the “Company”), has granted you an award (the
“Award”) (either a non-statutory stock option to purchase shares of the
Company’s Common Stock (an “Option”) or stock units representing the right to
receive shares of the Company’s Common Stock (“Stock Units”) as set forth in the
Notice of Grant of Stock Options or Stock Units (the “Grant Notice”)) on the
terms and conditions as set forth in this 2014 Incentive Plan Award Agreement
(this “Agreement”), the Grant Notice (which is incorporated herein by reference)
and the Plan (which is incorporated herein by reference). Capitalized terms used
but not defined in this Agreement shall have the meanings specified in the Plan.
IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH BELOW, THE PARTIES AGREE AS
FOLLOWS:
1. Grant of Award; Grant Date. The Company has granted you an Award to purchase
(in the case of an Option) or to be issued (in the case of Stock Units) the
total number of shares of Common Stock of the Company as set forth in the Grant
Notice (the “Award Shares”) on the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan, including in the case of an Option at
the exercise price per share of Common Stock set forth in the Grant Notice (the
“Award Price”). The number and kind of Award Shares and the Award Price may be
adjusted in certain circumstances in accordance with Section 15 of the Plan.
2. Vesting and Exercise or Settlement of Stock.
2.1Options.
(a) The Option will vest and become exercisable during its term in accordance
with the vesting schedule set forth in the Grant Notice and with the applicable
provisions of the Plan and this Agreement. Vesting will cease upon the
termination of your Continuous Service except as otherwise set forth in the Plan
or this Agreement.
(b) The vested and exercisable portion of the Option may be exercised during its
term (as set forth in Section 6) electronically as directed by the Company or by
delivering a Notice of Exercise (in a form designated by the Company), together
with the Award Price (payable in the manner set forth in Section 3) to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.
(c) By exercising the Option, you agree that, as a condition to any exercise of
the Option, the Company may require you to enter an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of the Option or (2) the
disposition of shares acquired upon such exercise.
2.2Stock Units. The Stock Units will be settled as to the number of shares
vesting on each date that Stock Units vest (a “Vesting Date”) as soon as
practicable after such Vesting Date, meaning that the Company will (subject to
your obligations to satisfy the requirements of Sections 5 and 9) issue to you
as soon as practicable after such Vesting Date the number of shares vesting on
such Vesting Date and the Award will thereafter remain in effect only as to the
number of unvested shares of Common Stock remaining subject thereto. The shares
of Common Stock issued upon conversion of Stock Units will be

2

--------------------------------------------------------------------------------




registered in your name as of each Vesting Date on the register of shareholders
of the Company (through its transfer agent).
2.3Accelerated Vesting. Notwithstanding the vesting provisions set forth in the
Grant Notice and in lieu of Section 15(c) of the Plan, in the event of a "Change
of Control" as defined in the Change of Control Agreement form filed with the
Securities and Exchange Commission by the Company on May 4, 2009 as an exhibit
to the Company's Form 8-K ( "Change of Control"), the vesting of 100% of the
shares of Common Stock subject to the Award (and if applicable, the time during
which the Award may be exercised or settled) shall be accelerated in full, and
to the extent the Award is not continued in connection with the Change of
Control because it is either not assumed or not substituted for similar awards
of a surviving or acquiring entity, the Award shall terminate if not exercised
at or prior to the closing of the Change of Control provided an opportunity to
exercise the Award (or a cashout of the Award for the excess of the fair market
value reflecting the Change of Control over the exercise price) has been
provided.
3. Method of Payment of the Option Award Price. Payment of the Award Price is
due in full upon exercise of all or any part of the Option. You may elect to
make payment of the Award Price by any of the methods, or combination thereof,
described in the Plan, provided that the Board may, in its sole discretion,
refuse to accept a particular form of consideration at the time of exercise of
any Option, or agree to accept any other form of legal consideration.
4. Whole Shares. The Award may only be exercised or settled for whole shares.
5. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, the Award may not be exercised or settled unless the shares issuable
upon exercise or settlement of the Award are then registered under the
Securities Act or, if such shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise or settlement of the Award must
also comply with other applicable laws and regulations governing the Award, and
the Award may not be exercised or settled, and the Company will have no
liability for failure to issue shares of Common Stock upon exercise or
settlement of the Award, if the Company determines that the exercise or
settlement would not be in material compliance with such laws and regulations.
6. Term and Termination of Award.
6.1Options. Subject to earlier termination as required under Section 14 or 15 of
the Plan, the term of the Option commences on the Grant Date and expires upon
the earliest of the following:
(a)three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that if during any part of such
three-month period the Option is not exercisable solely because of the condition
set forth in Section 5, the Option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service;
(b)twelve (12) months after the termination of your Continuous Service due to
Disability;
(c)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for reason other than Cause;
(d)the Expiration Date indicated in the Grant Notice; or

3

--------------------------------------------------------------------------------




(e)the tenth (10th) anniversary of the Grant Date.
6.2Stock Units. In the event your Continuous Service terminates, any Stock Units
and the shares of Common Stock subject thereto that have not been issued upon
settlement shall be forfeited.
7. Transferability. The Award is not transferable, except by will or by the laws
of descent and distribution. Options are exercisable during your life only by
you. Shares of Common Stock issued upon vesting of a Stock Unit are issuable
during your life only to you. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise the Option or receive shares of Common Stock issued upon
vesting of a Stock Unit.
8. Not a Service Contract. This Agreement is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in this Agreement shall obligate the Company or an
Affiliate, their respective shareholders, Board, officers or employees to
continue any relationship that you might have as a director or consultant for
the Company or an Affiliate.
9. Withholding Obligations.
9.1At the time the Option is exercised, in whole or in part, or shares of Common
Stock are issued upon settlement of Stock Units or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, or otherwise agree to make adequate provision for
(including by means of a “cashless exercise” pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board to the extent
permitted by the Company), any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate,
which arise in connection with the Award.
9.2The Option is not exercisable and shares of Common Stock are not issuable
upon settlement of Stock Units unless the tax withholding obligations of the
Company are satisfied. Accordingly, you may not be able to exercise the Option
or receive shares of Common Stock upon settlement of Stock Units when desired
even though the Award is vested.
10. Professional Advice. The acceptance and exercise or settlement of the Award
and the sale of Award Shares has consequences under federal and state tax and
securities laws which may vary depending upon your individual circumstances.
Accordingly, you acknowledge that you have been advised to consult your personal
legal and tax advisor in connection with this Agreement and your dealings with
respect to the Award and the Award Shares. You further acknowledge that the
Company has made no warranties or representations to you with respect to the
income tax consequences of the grant and exercise or settlement of the Award or
the sale of the Award Shares and you are in no manner relying on the Company or
its representatives for an assessment of such consequences.
11. Governing Plan Document. Your Award is subject to all applicable provisions
of the Plan, which are hereby made a part of your Award, and is further subject
to all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan shall control.

4

--------------------------------------------------------------------------------




12. Damages. You shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
Award Shares which is not in conformity with the provisions of this Agreement.
13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington excluding those laws that
direct the application of the laws of another jurisdiction.
14. Notices. All notices and other communications under this Agreement shall be
in writing. Unless and until you are notified in writing to the contrary, all
notices, communications, and documents directed to the Company and related to
the Agreement, if not delivered by hand, shall be mailed, addressed as follows:
 
F5 Networks, Inc.
 
401 Elliott Ave West
 
Seattle, WA 98119

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for you and related to this
Agreement, if not delivered by hand, shall be mailed to your last known address
as shown on the Company’s books. Notices and communications shall be mailed by
first class mail, postage prepaid. All mailings and deliveries related to this
Agreement shall be deemed received when actually received, if by hand delivery,
and five (5) business days after mailing, if by mail.
15. Amendment of this Agreement. The Board at any time, and from time to time,
may amend the terms of this Agreement; provided, however, that the rights under
this Agreement shall not be impaired by any such amendment unless (i) the
Company requests your consent and (ii) you consent in writing.


SV 2110723 v1
10/9/14 3:44 AM (25931.0003)



5